Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 14, 2022

                                      No. 04-21-00361-CV

                                  CITY OF GREY FOREST,
                                         Appellant

                                                v.

                               Edwin SCHARF and Irene Scharf,
                                        Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-23245
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER

       Appellees have filed a motion for an extension of time to file their brief. We grant the
motion and order Appellees to file their brief by February 16, 2022.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court